      Case 1:14-md-02542-VSB-SLC Document 1066
                                          1063 Filed 07/16/20
                                                     07/14/20 Page 1 of 2




                                                                                  ALDO A. BADINI
                                                                                        212-294-4601
                                                                                 ABadini@winston.com


July 14, 2020

VIA ECF

Hon. Vernon S. Broderick, U.S.D.J.                                  7/16/2020
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415                         Document 1065 shall remain under seal visible only to the
New York, NY 10007                                selected parties.

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Master Docket No. 1:14-md-02542-VSB: Request to File Under Seal

Dear Judge Broderick:

       I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) and in accordance with Your Honor’s Individual Rules &
Practices in Civil Cases 1.A and 5.B to request leave to file under seal limited portions of
TreeHouse’s Memorandum in Opposition to Keurig’s Motion and Objections to Magistrate
Judge’s Order on Rule 15 Motion, which will be filed today with proposed redactions.

        The highlighted portions of the Opposition contain references to or direct quotes from
information Keurig, TreeHouse, or both have designated as confidential. Specifically, the
highlighted portion of page 15 contains a quote from deposition testimony Keurig has designated
as confidential pursuant to the Stipulated Amended Protective Order in this case. The highlighted
portions on the remaining pages include references to or direct quotes from a settlement agreement
TreeHouse and Keurig executed in a prior litigation, which contains a confidentiality provision.
The proposed sealing is narrowly tailored to protect these confidentiality interests. See Lugosch
v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Both this Court and Magistrate Judge
Cave have previously granted the parties’ requests to seal the same type of confidential information
in their briefing on Keurig’s initial motion to amend and Keurig’s Rule 72 motion. See ECF 972
(sealing order for Keurig’s opening brief); ECF 995 (sealing order for TreeHouse’s opposition);
ECF 1012 (sealing order for Keurig’s reply brief); ECF 1058 (sealing order for Keurig’s Rule 72
Motion). Accordingly, TreeHouse respectfully requests that the Court permit the filing of these
limited portions of the Opposition under seal and to restrict access to the under seal versions to
counsel for Keurig and TreeHouse.

                                                     Respectfully Submitted,

                                                     /s/ Aldo A. Badini

                                                     Aldo A. Badini
                                                     Winston & Strawn LLP
      Case 1:14-md-02542-VSB-SLC Document 1066
                                          1063 Filed 07/16/20
                                                     07/14/20 Page 2 of 2

                                                                         July 14, 2020
                                                                                Page 2


                                           200 Park Avenue
                                           New York, NY 10166-4193
                                           (212) 294-6700
                                           abadini@winston.com

                                           Counsel for Plaintiffs TreeHouse Foods,
                                           Inc., Bay Valley Foods, LLC, and Sturm
                                           Foods, Inc.


cc:    Counsel for All Parties (via ECF)
